Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Election/Restrictions
Applicant's election with traverse of Groups I, II, and III in the reply filed on 24 June 2021 is acknowledged.  The traversal is on the ground(s) that the presently amended claims are allegedly possess unity of invention.  This is not found persuasive because the originally filed claims were shown to lack unity of the invention. The Examiner believes that the special technical feature is assessed at the time the restriction is prepared, not as subsequently amended during each stage of prosecution.  Also note the rejection under 35 U.S.C. 103 below which further demonstrates why there is a lack of unity of invention. The requirement is still deemed proper and is therefore made FINAL. Claims 9-10 and 12-15 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1, 2, and 4 make multiple references to “build material” but does not recite “the build material.” Additionally, claim 1 uses the term “build materials.” Thus, each instance of build material after the first recitation lacks antecedent basis. For the purposes of this office action it will be assumed that the build material is the same build material in each instance. 

Claim 2 recites “each pocket.” This lacks antecedent basis. For the purposes of this office action this limitation will be interpreted as “each of the pockets.” 

Claim 4 still depends on cancelled claim 3 and is therefore indefinite.  It is assumed to depend on claim 2 which now recites the chamber.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 20080060330 A1, hereinafter “Davidson”) in view of Retallick et al. (US 5647931 A, hereinafter “Retallick”).


a conduit (hose 170); 
a source ([0009] teaches a pressure source, [0068] teaches creating pressure with a vacuum) of air pressure to convey air through (see Fig. 1) the conduit; 
a source of build material ([0068] teaches a powder handling system) to introduce a build material into the air; 
a separator (powder filter assembly 500) to remove build material from the air; 
a vessel (dispensing hopper 400) to receive build material (see Fig. 1) from the separator; and 

Davidson does not explicitly teach a feeder downstream from the vessel in a direction build materials moves through the system, the feeder operatively coupled to the vessel, regulate a flow of build material from the vessel and to isolate an air pressure upstream from the feeder from an air pressure downstream from the feeder. 
In the same field of endeavor Retallick teaches a feeder (feeding device 29 or 30) operatively coupled to the vessel and disposed downstream from the vessel to regulate (the drum shape of 29/30 allows the collection of materials but also a blockage of flow as it rotates) a flow of build material from the vessel. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Retallick and Davidson. It has been held that simple substitution of one known element for another is prima facie obvious unless unexpected results are shown. See MPEP 2143-2144. Thus, a person having ordinary skill in the art before . 

Claim Objections
Claims 2 and 4 stand rejected under 35 USC 112(b). However, if the rejections under 35 U.S.C. 112(b) were overcome, these claims would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742